I concur with the majority opinion in its holding that parol evidence in explanation of defendant's motive in acting as he did was admissible, but I cannot concur in the holding that the lower court committed reversible error. The record shows that the defendant explained his conduct and that, after his answer was given, an objection was made to the question calling for such explanation and that the court sustained the objection thereto, but the answer was not stricken and the jury was not told to disregard defendant's answer, nor was any offer of proof made and no additional questions were asked of the defendant in respect to his motive.
For these reasons, I dissent from the holding granting defendant a new trial. *Page 230